DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 05/03/2022. Claims 1-20 are considered in this office action. Claims 1-6 and 8-20 have been amended. Claims 1-20 are pending examination. Objections to the specification, the 35 U.S.C. 101 rejections to claims 1-20, and the 35 U.S.C. 112(b) rejections to claims 8 and 18-20 have been withdrawn in light of the instant amendments. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Doose fails to disclose or suggest “clearance comprises authorization from traffic control for the vehicle to be active on the cleared travel path”
Neither cited reference Doose nor cited reference Stone disclose or suggest “execute a collision prediction algorithm based on the cleared travel path”

Applicant's arguments A.-B. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that cited reference Doose fails to disclose or suggest “clearance comprises authorization from traffic control for the vehicle to be active on the cleared travel path”, Examiner respectfully disagrees. Cited reference Doose teaches a ground control computer (i.e. traffic control) electronically transmits taxi clearance information to the flight management computer from which the cleared taxi route, gate, and runway can be retrieved (Doose, Par. [0030] lines 1-6). Therefore, Examiner maintains that cited reference Doose teaches the amended claim limitation stated above.
In response to applicant's argument B. against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, regarding Applicant’s argument B. that neither cited reference Doose nor cited reference Stone disclose or suggest “execute a collision prediction algorithm based on the cleared travel path”, Examiner respectfully disagrees. Cited reference Doose teaches a taxi route text box displays the names of the taxiways in the cleared taxi route, and the ATNS highlights the name of the taxiway in the text route box as the airplane taxis on that taxiway and provides an additional highlight (e.g., blinking) of that taxiway on the map (indicates cleared travel path matches active travel path) (Doose, Par. [0028] lines 36-42). A ground control computer generating and sending data about cleared taxi route (cleared travel path) and airplane position (active travel path) to be displayed on an onboard monitor as well as positions of other airplanes (Doose, Par. [0055] lines 24-28). Cited reference Stone teaches a system receiving traffic vehicle state data including any data concerning a vehicle relevant to the safety and/or situational awareness of another aircraft (Stone, Par. [0041] lines 1-4). The system takes own aircraft position and velocity data (active travel path which matches cleared travel path as taught by Doose) and compares this to other aircraft’s position and velocity data to provide indications to the flight crew of where other aircraft are relative to own aircraft which can be used to establish tracks for situational awareness purposes (Stone, Par. [0043] lines 1-6). The information is then used to evaluate whether the position, movement, track or other spatial criteria of a vehicle is within a protection volume around own aircraft, and the protection geometry is then used to determine if it overlaps any other aircraft to determine if a possible collision might occur (Stone, Par. [0046] lines 1-13). In other words, the combination of cited references Doose and Stone teaches executing a collision prediction algorithm based on the active travel path of the aircraft, which matches the cleared travel path of the aircraft as taught by Doose, as taught by Stone. The motivation for doing so would be to enhance situational awareness to prevent collision of own aircraft with another vehicle (Stone, Par. [0047] lines 3-5). Therefore, Examiner maintains that the combination of cited references Doose and Stone teach the limitation of the independent claims stated above.

Claim Objections
Claims 1, 5, 14, and 18 objected to because of the following informalities:
Claim 1 line 27, claim 14 line 24, and claim 18 line 26 “in response determining” should read “in response to determining”
Claim 5 lines 10-11 “travel path execute” should read “travel path; and execute”
Claim 14 line 20 “execute” should read “executing”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5-6, 13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5 and claim 17, the limitation “wherein the processing circuitry is further configured to: compare the second cleared travel path to the first cleared travel path execute the collision prediction algorithm based, at least in part, on whether the second cleared travel path matches the first cleared travel path” is not described in the instant specification and constitutes new matter. Par. [0038] of the instant specification describes processing circuitry 230 presents an alert to vehicle operator 242 in response to determining that vehicles 100 and 110 are active on the same runway, determining that the runway determinations based on vehicle state vector 254 and clearance 262 do not match, and determining that there is a runway incursion on runway 102 when vehicle 100 is active on runway 102. Par. [0039] of the instant specification describes processing circuitry 230 determines whether another vehicle (e.g., vehicle 110) is active on runway 102 or 112 based on a vehicle state for the other vehicle or based on a clearance for the other vehicle. Par. [0052] and Par. [0055] of the instant specification describes collision awareness system 300 generating alerts in response to determining that the vehicle is active on a runway that is blocked or obstructed, and SURF-IA 400 determines whether the active runway is obstructed or blocked and whether there is an incursion or an obstruction by another vehicle on the active runway. Par. [0054] and Par. [0056] of the instant specification describe SURF-IA 400 predicting taxiway conflicts and detecting there is a potential collision between two vehicles on runway or taxiway. However, nothing can be found in the instant specification that describes comparing the second cleared travel path of a second vehicle to the first cleared travel path of the ownship vehicle and executing the collision prediction algorithm based on whether the second cleared travel path matches the first cleared travel path. Therefore, the above-stated limitations constitute new matter.
	Claim 6 is rejected based on rejected base claim 5 for the same rationale as recited above.
Regarding claim 13, the limitation “refrain from executing the collision prediction algorithm using the cleared travel path based on the declined clearance” is not described in the instant specification and constitutes new matter. Par. [0045] describes the collision awareness system 300 confirms a runway determination that was made based on a clearance in response to determining that the operator or crewmember approved the instruction in the clearance, and refrains from determining that the vehicle is active on a first runway in response to determining that the operator or crewmember declined a clearance that included an instruction to travel the first runway. However, nothing can be found in the instant specification that describes refraining from executing the collision prediction algorithm using the cleared travel path based on a declined clearance. Therefore, the above stated limitation constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 8, 11, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and claim 20 recite the limitations "the first runway" and “the second runway” in line 6 and line 7, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the map of the plurality of runways" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first runway" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first vehicle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doose et al. (US 2010/0324807 A1) in view of Stone et al. (US 2008/0109163 A1).
Regarding claim 1, Doose teaches “A system comprising: a memory configured to store a database comprising a map of a plurality of travel paths for an aerodrome, wherein the plurality of travel paths includes a plurality of runways and a plurality of taxiways in the aerodrome (Par. [0055] lines 1-8 teaches an airport taxi navigation system (ATNS) computer that includes a central processing unit, memory, and storage devices, where the memory and storage devices are computer-readable media containing instructions to implement the ATNS; Par. [0054] lines 8-13 and 41-50 teaches the ATNS includes various data stores including an airport map data store 1611 and an airport taxiway data store 1612 that are implemented using files and databases, where the airport map data store contains a map of each airport stored as vectors describing the boundaries of the runways, taxiways, concourses, etc. of each airport and the airport taxiway data store identifies the name of each taxiway and other ways of the corresponding airport, with the airport taxiway data store containing a mapping of taxiway names to corresponding information in the airport map data store); and processing circuitry for a vehicle, the processing circuitry configured to: communicate with the memory (Par. [0055] lines 1-8 teaches the ATNS software executing on an onboard ATNS computer that includes a central processing unit and memory, where the memory and storage devices are computer-readable media that contain instructions and data structures that implement the ATNS); receive a clearance for a cleared travel path of the plurality of travel paths, wherein the clearance comprises authorization from traffic control for the vehicle to be active on the cleared travel path (Par. [0027] lines 3-7 and Par. [0030] lines 1-3 teaches the ATNS that executes on an onboard computer system receives the name of each taxiway of the taxi route specified by a taxi clearance, where the taxi clearance information is transmitted from a ground control computer to the flight management computer of the airplane); determine an active travel path for the vehicle based on a state vector for the vehicle compared to the map of the plurality of travel paths retrieved from the memory (Par. [0027] lines 10-14 teaches the ATNS receives position and heading information from the Avionics or Aircraft System Buss (AASB) and superimposes an indication of the current position and heading of the airplane on the displayed map); cross-check the cleared travel path to the active travel path (Par. [0028] lines 36-42 teaches a taxi route text box displays the names of the taxiways in the cleared taxi route, and the ATNS highlights the name of the taxiway in the text route box as the airplane taxis on that taxiway (cross-checks cleared travel path to active travel path) and provides an additional highlight (e.g., blinking) of that taxiway on the map; Par. [0036] lines 1-8 teaches the ATNS retrieves the position information and identifies the current taxiway (active travel path) and determines (cross-checks) if the current taxiway is not on the cleared taxi route (cleared travel path)); and in response to the cross-check: present, via a user interface to a vehicle operator for the vehicle, an indication of whether the cleared travel path matches the active travel path (Par. [0028] lines 36-42 teaches a taxi route text box displays the names of the taxiways in the cleared taxi route, and the ATNS highlights the name of the taxiway in the text route box as the airplane taxis on that taxiway and provides an additional highlight (e.g., blinking) of that taxiway on the map (indicates cleared travel path matches active travel path); Par. [0036] lines 4-8 teaches the ATNS retrieves the position information and identifies the current taxiway (active travel path), and if the current taxiway (active travel path) is not on the cleared taxi route (cleared travel path), the ATNS provides a visual notification to the crew (indicates cleared travel path does not match active travel path))”, however Doose does not explicitly teach “execute a collision prediction algorithm based on the cleared travel path, when the active travel path matches the cleared travel path, wherein, the collision prediction algorithm executed by the processing circuitry is configured to detect whether there is a potential collision for the vehicle; and in response determining there is a potential collision for the vehicle, output an alert comprising one or more of: a visual alert, an audio alert and an auto-brake alert”.
	From the same field of endeavor, Stone teaches “execute a collision prediction algorithm based on the clear travel path, when the active travel path matches the cleared travel path, wherein, the collision prediction algorithm executed by the processing circuitry is configured to detect whether there is a potential collision for the vehicle (Par. [0041] lines 1-4 teaches a system receiving traffic vehicle state data including any data concerning a vehicle relevant to the safety and/or situational awareness of another aircraft; Par. [0043] lines 1-6 teaches the system takes own aircraft position and velocity data (active travel path which matches cleared travel path as taught by Doose) and compares this to other aircraft’s position and velocity data to provide indications to the flight crew of where other aircraft are relative to own aircraft, which can be used to establish tracks for situational awareness purposes; Par. [0046] lines 1-13 teaches the information is then used to evaluate whether the position, movement, track or other spatial criteria of a vehicle is within a protection volume around own aircraft, and the protection geometry is then used to determine if it overlaps any other aircraft to determine if a possible collision might occur); and in response determining there is a potential collision for the vehicle, output an alert comprising one or more of: a visual alert, an audio alert and an auto-brake alert (Par. [0046] line 8 to Par. [0047] line 3 teaches protection geometry around own aircraft is used to determine if it overlaps any other aircraft to determine if a possible collision might occur, and if an alert is required, the system provides an aural and/or visual alert to the flight crew)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Doose to incorporate the teachings of Stone to have the processing circuitry taught by Doose execute a collision prediction algorithm configured to detect whether there is a potential collision for the vehicle and if so, output an alert as taught by Stone.
	The motivation for doing so would be to enhance situational awareness to prevent collision of own aircraft with another vehicle (Stone, Par. [0047] lines 3-5).
Regarding claim 3, the combination of Doose and Stone teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle is a manned vehicle, and the vehicle operator comprises a flight crew for the manned vehicle (Doose, Par. [0027] lines 1-3 teaches a method and system for providing taxiway navigational information to a crewmember of an airplane taxiing at an airport)”.
Regarding claim 4, the combination of Doose and Stone teaches all the limitations of claim 3 above, and further teaches “wherein the processing circuitry is configured to: in response to the cleared travel path failing to match the active travel path; present, via the user interface to the vehicle operator for the vehicle, an indication that the cleared travel path failed to match the active travel path, (Doose, Par. [0030] lines 1-6 teaches a ground control computer electronically transmits taxi clearance information to the flight management computer of an airplane and the airport taxi navigation system (ATNS) retrieves the cleared taxi route (cleared travel path), gate, and runway directly from the flight management computer; Par. [0036] lines 1-8 teaches the ATNS notifies crewmembers when position information indicates that their airplane is deviating from the cleared taxi route (determines cleared travel path fails to match active travel path) by retrieving the position information from the Avionics or Aircraft System Buss (AASB) and identifying the current taxiway (active travel path), and if the current taxiway is not on the cleared taxi route, the ATNS provides a visual or audio notification to the crew (provides indication that cleared travel path fails to match active travel path)), display an alert in response to determining that the first runway is different than the second runway (Doose, Par. [0036] lines 1-8 teaches the airport taxi navigation system (ATNS) notifies crewmembers when position information indicates that their airplane is deviating from the cleared taxi route (determines first runway is different than second runway) by retrieving the position information from the Avionics or Aircraft System Buss (AASB) and identifying the current taxiway, and if the current taxiway is not on the cleared taxi route, the ATNS provides a visual or audio notification to the crew)”.
Regarding claim 7, the combination of Doose and Stone teaches all the limitations of claim 1 above, and further teaches “wherein the processing circuitry is configured to determine the state vector by determining a position and a velocity vector of the vehicle (Doose, Par. [0056] lines 12-13 teaches the components of the airport taxi navigation system (ATNS) receives position, speed, and heading information from the Avionics or Aircraft System Buss (AASB))”.
Regarding claim 8, the combination of Doose and Stone teaches all the limitations of claim 1 above, and further teaches “wherein a terrain avoidance and warning system or a ground proximity warning system comprises the map of the plurality of runways (Stone, Par. [0012] lines 14-17 teaches a collision avoidance system that displays ground data that is descriptive of any feature of the ground)”.
Regarding claim 9, the combination of Doose and Stone teaches all the limitations of claim 1 above, and further teaches “wherein the processing circuitry is configured to determine that the cleared travel path is a first runway of the plurality of runways by determining that the vehicle is approaching or taking off from the first runway (Doose, Par. [0027] lines 10-16 teaches the airport taxi navigation system (ATNS) receives position and heading information from the Avionics or Aircraft System Bus (AASB) and tracks the taxiing of the airplane as it approaches the runway in the cleared taxi route (first runway of cleared travel path)), and wherein the processing circuitry is configured to determine that the cleared travel path is a second runway of the plurality of runways by determining that the vehicle is approaching or taking off from the second runway (Doose, Par. [0030] lines 1-6 teaches a ground control computer transmitting taxi clearance information to the flight management computer of the airplane and the ATNS retrieves the cleared taxi route, gate, and runway directly from the flight management computer (determines cleared travel path is second runway); Par. [0068] lines 17-19 teaches using the ATNS when taxiing before takeoff where the complete route of an airplane includes gate, taxi route, and runway when taxiing before takeoff (i.e. determines cleared travel path is second runway when approaching second runway for takeoff))”.
Regarding claim 10, the combination of Doose and Stone teaches all the limitations of claim 9 above, and further teaches “wherein the user interface is mounted on the vehicle, and wherein the processing circuitry is configured to present the indication of that the vehicle is active on the first runway to the vehicle operator of the vehicle (Doose, Figs. 1-15 and Par. [0041] lines 1-4 teaches a user interface of an onboard computer system executing the software of the airport taxiway navigation system (ATNS); Par. [0027] lines 3-5 and 10-15 teaches an ATNS executes on an onboard computer system that displays a map of the taxiways of an airport, where the ATNS receives position and heading information and superimposes an indication of the current position and heading of the airplane on the displayed map to the crewmembers; Par. [0028] lines 36-42 teaches a taxi route text box displays the names of the taxiways in the cleared taxi route, and the ATNS highlights the name of the taxiway in the text route box as the airplane taxis on that taxiway and provides an additional highlight (e.g., blinking) of that taxiway on the map (presents indication that vehicle is active on first runway to airplane crewmembers))”.
Regarding claim 11, the combination of Doose and Stone teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle is a first vehicle, wherein the user interface is mounted on another vehicle, and wherein the processing circuitry is configured to output an electronic message that the first vehicle is active on the first runway to an operator of the other vehicle (Doose, Par. [0055] lines 24-28 teaches a ground control computer executing the airport taxiway navigation system (ATNS) generates and sends data about the airport, cleared taxi route, and airplane position to be displayed on an onboard monitor, where the display images provided by the ground control computer show positions of other airplanes (implying that the ground control computer sends the position (electronic message that the first vehicle is active on the first runway) of the first airplane to be displayed by an onboard monitor to the crewmembers of the other airplane))”.
Regarding claim 12, the combination of Doose and Stone teaches all the limitations of claim 1 above, and further teaches “wherein the processing circuitry is configured to receive the clearance from a traffic control system via a controller-pilot data link or a Command and Control data link (Doose, Par. [0030] lines 1-3 teaches a ground control computer electronically using radio frequency (i.e. using CPDLC (controller-pilot datalink communication) transmits taxi clearance information to the flight management computer of the airplane)”.
Regarding claim 14, Doose teaches “A method comprising: retrieving from a memory, by processing circuitry of a vehicle, a map of a plurality of travel paths for an aerodrome, wherein the plurality of travel paths includes a plurality of runways and a plurality of taxiways in the aerodrome (Par. [0055] lines 1-8 teaches an airport taxi navigation system (ATNS) computer that includes a central processing unit, memory, and storage devices, where the memory and storage devices are computer-readable media containing instructions to implement the ATNS; Par. [0054] lines 8-13 and 41-50 teaches the ATNS includes various data stores including an airport map data store 1611 and an airport taxiway data store 1612 that are implemented using files and databases, where the airport map data store contains a map of each airport stored as vectors describing the boundaries of the runways, taxiways, concourses, etc. of each airport and the airport taxiway data store identifies the name of each taxiway and other ways of the corresponding airport, with the airport taxiway data store containing a mapping of taxiway names to corresponding information in the airport map data store); receiving, by the processing circuitry, an indication of a clearance for a cleared travel path of the plurality of travel paths, wherein the clearance comprises authorization from traffic control for the vehicle to be active on the cleared travel path (Par. [0027] lines 3-7 and Par. [0030] lines 1-3 teaches the ATNS that executes on an onboard computer system receives the name of each taxiway of the taxi route specified by a taxi clearance, where the taxi clearance information is transmitted from a ground control computer to the flight management computer of the airplane); determining, by processing circuitry, an active travel path for the vehicle based on a state vector for the vehicle and compared to the map of the plurality of travel paths retrieved from the memory (Par. [0027] lines 10-14 teaches the ATNS receives position and heading information from the Avionics or Aircraft System Buss (AASB) and superimposes an indication of the current position and heading of the airplane on the displayed map); cross-checking, by the processing circuitry, the cleared travel path to the active travel path (Par. [0028] lines 36-42 teaches a taxi route text box displays the names of the taxiways in the cleared taxi route, and the ATNS highlights the name of the taxiway in the text route box as the airplane taxis on that taxiway (cross-checks cleared travel path to active travel path) and provides an additional highlight (e.g., blinking) of that taxiway on the map; Par. [0036] lines 1-8 teaches the ATNS retrieves the position information and identifies the current taxiway (active travel path) and determines (cross-checks) if the current taxiway is not on the cleared taxi route (cleared travel path)); and in response to the cross-check: presenting, by the processing circuitry and via a user interface to a vehicle operator for the vehicle, an indication of whether the cleared travel path matches the active travel path (Par. [0028] lines 36-42 teaches a taxi route text box displays the names of the taxiways in the cleared taxi route, and the ATNS highlights the name of the taxiway in the text route box as the airplane taxis on that taxiway and provides an additional highlight (e.g., blinking) of that taxiway on the map (indicates cleared travel path matches active travel path); Par. [0036] lines 4-8 teaches the ATNS retrieves the position information and identifies the current taxiway (active travel path), and if the current taxiway (active travel path) is not on the cleared taxi route (cleared travel path), the ATNS provides a visual notification to the crew (indicates cleared travel path does not match active travel path))”, however Doose does not explicitly teach “execute a collision prediction algorithm based on the cleared travel path, when the active travel path matches the cleared travel path, wherein, the collision prediction algorithm executed by the processing circuitry is configured to detect whether there is a potential collision for the vehicle; and in response determining there is a potential collision for the vehicle, outputting an alert comprising one or more of: a visual alert, an audio alert and an auto-brake alert”.
	From the same field of endeavor, Stone teaches “execute a collision prediction algorithm based on the clear travel path, when the active travel path matches the cleared travel path, wherein, the collision prediction algorithm executed by the processing circuitry is configured to detect whether there is a potential collision for the vehicle (Par. [0041] lines 1-4 teaches a system receiving traffic vehicle state data including any data concerning a vehicle relevant to the safety and/or situational awareness of another aircraft; Par. [0043] lines 1-6 teaches the system takes own aircraft position and velocity data (active travel path which matches cleared travel path as taught by Doose) and compares this to other aircraft’s position and velocity data to provide indications to the flight crew of where other aircraft are relative to own aircraft, which can be used to establish tracks for situational awareness purposes; Par. [0046] lines 1-13 teaches the information is then used to evaluate whether the position, movement, track or other spatial criteria of a vehicle is within a protection volume around own aircraft, and the protection geometry is then used to determine if it overlaps any other aircraft to determine if a possible collision might occur); and in response determining there is a potential collision for the vehicle, outputting an alert comprising one or more of: a visual alert, an audio alert and an auto-brake alert (Par. [0046] line 8 to Par. [0047] line 3 teaches protection geometry around own aircraft is used to determine if it overlaps any other aircraft to determine if a possible collision might occur, and if an alert is required, the system provides an aural and/or visual alert to the flight crew)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Doose to incorporate the teachings of Stone to have the processing circuitry taught by Doose execute a collision prediction algorithm configured to detect whether there is a potential collision for the vehicle and if so, output an alert as taught by Stone.
	The motivation for doing so would be to enhance situational awareness to prevent collision of own aircraft with another vehicle (Stone, Par. [0047] lines 3-5).
Regarding claim 16, the combination of Doose and Stone teaches all the limitations of claim 14 above, and further teaches “wherein the vehicle is a manned vehicle, and the vehicle operator comprises a flight crew for the manned vehicle (Doose, Par. [0027] lines 1-3 teaches a method and system for providing taxiway navigational information to a crewmember of an airplane taxiing at an airport)”.
Regarding claim 18, Doose discloses “A device comprising a non-transitory computer-readable storage medium having executable instructions stored thereon, configured to be executable by processing circuitry (Par. [0055] lines 1-8 teaches an airport taxi navigation system (ATNS) computer that includes a central processing unit, memory, and storage devices, where the memory and storage devices are computer-readable media containing instructions to implement the ATNS) for causing the processing circuitry to: store a database comprising a map of a plurality of travel paths for an aerodrome, wherein the plurality of travel paths includes a plurality of runways and a plurality of taxiways in the aerodrome in a memory (Par. [0054] lines 8-13 and 41-50 teaches the ATNS includes various data stores including an airport map data store 1611 and an airport taxiway data store 1612 that are implemented using files and databases, where the airport map data store contains a map of each airport stored as vectors describing the boundaries of the runways, taxiways, concourses, etc. of each airport and the airport taxiway data store identifies the name of each taxiway and other ways of the corresponding airport, with the airport taxiway data store containing a mapping of taxiway names to corresponding information in the airport map data store); receive a clearance for a cleared travel path of the plurality of travel paths, wherein the clearance comprises authorization from traffic control for the vehicle to be active on the cleared travel path (Par. [0027] lines 3-7 and Par. [0030] lines 1-3 teaches the ATNS that executes on an onboard computer system receives the name of each taxiway of the taxi route specified by a taxi clearance, where the taxi clearance information is transmitted from a ground control computer to the flight management computer of the airplane); determine an active travel path for the vehicle based on a state vector for the vehicle compared to the map of the plurality of travel paths retrieved from the memory (Par. [0027] lines 10-14 teaches the ATNS receives position and heading information from the Avionics or Aircraft System Buss (AASB) and superimposes an indication of the current position and heading of the airplane on the displayed map); cross-check the cleared travel path to the active travel path (Par. [0028] lines 36-42 teaches a taxi route text box displays the names of the taxiways in the cleared taxi route, and the ATNS highlights the name of the taxiway in the text route box as the airplane taxis on that taxiway (cross-checks cleared travel path to active travel path) and provides an additional highlight (e.g., blinking) of that taxiway on the map; Par. [0036] lines 1-8 teaches the ATNS retrieves the position information and identifies the current taxiway (active travel path) and determines (cross-checks) if the current taxiway is not on the cleared taxi route (cleared travel path)); and in response to the cross-check: present, via a user interface to a vehicle operator for the vehicle, an indication of whether the cleared travel path matches the active travel path (Par. [0028] lines 36-42 teaches a taxi route text box displays the names of the taxiways in the cleared taxi route, and the ATNS highlights the name of the taxiway in the text route box as the airplane taxis on that taxiway and provides an additional highlight (e.g., blinking) of that taxiway on the map (indicates cleared travel path matches active travel path); Par. [0036] lines 4-8 teaches the ATNS retrieves the position information and identifies the current taxiway (active travel path), and if the current taxiway (active travel path) is not on the cleared taxi route (cleared travel path), the ATNS provides a visual notification to the crew (indicates cleared travel path does not match active travel path))”, however Doose does not explicitly teach “execute a collision prediction algorithm based on the cleared travel path, when the active travel path matches the cleared travel path, wherein, the collision prediction algorithm executed by the processing circuitry is configured to detect whether there is a potential collision for the vehicle; and in response determining there is a potential collision for the vehicle, output an alert comprising one or more of: a visual alert, an audio alert and an auto-brake alert”.
	From the same field of endeavor, Stone teaches “execute a collision prediction algorithm based on the clear travel path, when the active travel path matches the cleared travel path, wherein, the collision prediction algorithm executed by the processing circuitry is configured to detect whether there is a potential collision for the vehicle (Par. [0041] lines 1-4 teaches a system receiving traffic vehicle state data including any data concerning a vehicle relevant to the safety and/or situational awareness of another aircraft; Par. [0043] lines 1-6 teaches the system takes own aircraft position and velocity data (active travel path which matches cleared travel path as taught by Doose) and compares this to other aircraft’s position and velocity data to provide indications to the flight crew of where other aircraft are relative to own aircraft, which can be used to establish tracks for situational awareness purposes; Par. [0046] lines 1-13 teaches the information is then used to evaluate whether the position, movement, track or other spatial criteria of a vehicle is within a protection volume around own aircraft, and the protection geometry is then used to determine if it overlaps any other aircraft to determine if a possible collision might occur); and in response determining there is a potential collision for the vehicle, output an alert comprising one or more of: a visual alert, an audio alert and an auto-brake alert (Par. [0046] line 8 to Par. [0047] line 3 teaches protection geometry around own aircraft is used to determine if it overlaps any other aircraft to determine if a possible collision might occur, and if an alert is required, the system provides an aural and/or visual alert to the flight crew)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Doose to incorporate the teachings of Stone to have the processing circuitry taught by Doose execute a collision prediction algorithm configured to detect whether there is a potential collision for the vehicle and if so, output an alert as taught by Stone.
	The motivation for doing so would be to enhance situational awareness to prevent collision of own aircraft with another vehicle (Stone, Par. [0047] lines 3-5).
Regarding claim 20, Doose discloses all the limitations of claim 18 above, and further discloses “wherein the instructions are configured to be executable by the processing circuitry for further causing the processing circuitry to: in response to the cleared travel path failing to match the active travel path; present, via the user interface to the vehicle operator for the vehicle, an indication that the cleared travel path failed to match the active travel path, (Doose, Par. [0030] lines 1-6 teaches a ground control computer electronically transmits taxi clearance information to the flight management computer of an airplane and the airport taxi navigation system (ATNS) retrieves the cleared taxi route (cleared travel path), gate, and runway directly from the flight management computer; Par. [0036] lines 1-8 teaches the ATNS notifies crewmembers when position information indicates that their airplane is deviating from the cleared taxi route (determines cleared travel path fails to match active travel path) by retrieving the position information from the Avionics or Aircraft System Buss (AASB) and identifying the current taxiway (active travel path), and if the current taxiway is not on the cleared taxi route, the ATNS provides a visual or audio notification to the crew (provides indication that cleared travel path fails to match active travel path)), an alert in response to determining that the first runway is different than the second runway (Doose, Par. [0036] lines 1-8 teaches the airport taxi navigation system (ATNS) notifies crewmembers when position information indicates that their airplane is deviating from the cleared taxi route (determines first runway is different than second runway) by retrieving the position information from the Avionics or Aircraft System Buss (AASB) and identifying the current taxiway, and if the current taxiway is not on the cleared taxi route, the ATNS provides a visual or audio notification to the crew)”.

Claims 2, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doose et al. (US 2010/0324807 A1) in view of Stone et al. (US 2008/0109163 A1) and further in view of Griffin, III et al. (US 2005/0203675 A1).
Regarding claim 2, the combination of Doose and Stone teaches all the limitations of claim 1 above, and further teaches “wherein the processing circuitry is further configured to: execute the collision prediction algorithm based on the approved cleared travel path (Stone, Par. [0041] lines 1-4 teaches a system receiving traffic vehicle state data including any data concerning a vehicle relevant to the safety and/or situational awareness of another aircraft; Par. [0043] lines 1-6 teaches the system takes own aircraft position and velocity data (active travel path which matches cleared travel path as taught by Doose) and compares this to other aircraft’s position and velocity data to provide indications to the flight crew of where other aircraft are relative to own aircraft, which can be used to establish tracks for situational awareness purposes; Par. [0046] lines 1-13 teaches the information is then used to evaluate whether the position, movement, track or other spatial criteria of a vehicle is within a protection volume around own aircraft, and the protection geometry is then used to determine if it overlaps any other aircraft to determine if a possible collision might occur)”. However, the combination of Doose and Stone above does not explicitly teach “receive a response to the clearance transmitted by the vehicle operator to traffic control system that the vehicle operator approved the cleared travel path”.
	From the same field of endeavor, Griffin, III teaches “receive a response to the clearance transmitted by the vehicle operator to traffic control system that the vehicle operator approved the cleared travel path (Par. [0029] lines 4-12 teaches input devices 511, including an “accept” input device 511a, a “load” input device 511b, and a “reject” input device 511c) positioned proximate to a communication display 510 that allows an operator to accept, reject, or load instructions displayed there, where the selectors 511 can have other labels such as “wilco” or “roger” for the “accept” input device 511a and/or “unable” for the “reject” input device 511c; Par. [0031] lines 1-7 and 12-14 teaches an incoming ATC (air traffic control) instruction 527 (i.e., clearance) is automatically received by the aircraft via an electronic data link or a voice recognition system and automatically displayed at the communication display 510, and the operator can provide a receipt signal to the source of the ATC instruction by activating the accept input device 511a if the instruction is accepted)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Doose and Stone to incorporate the teachings of Griffin, III to have the processing circuitry taught by the combination of Doose and Stone receive a response to the clearance transmitted by the vehicle operator to traffic control system that the vehicle operator approved the cleared travel path as taught by Griffin, III.
	The motivation for doing so would be to reduce the time required by the operator to implement the instructions (Griffin, III, Par. [0040] lines 6-8).
Regarding claim 13, the combination of Doose and Stone teaches all the limitations of claim 1 above, however the combination of Doose and Stone does not explicitly teach “wherein the processing circuitry is configured to: receive an indication that the vehicle operator declined the authorization from traffic control to be active on the cleared travel path; refrain from executing the collision prediction algorithm using the cleared travel path based on the declined clearance”.
	From the same field of endeavor, Griffin, III teaches “wherein the processing circuitry is configured to: receive an indication that the vehicle operator declined the authorization from traffic control to be active on the cleared travel path (Par. [0029] lines 4-12 teaches input devices 511, including an “accept” input device 511a, a “load” input device 511b, and a “reject” input device 511c) positioned proximate to a communication display 510 that allows an operator to accept, reject, or load instructions displayed there, where the selectors 511 can have other labels such as “wilco” or “roger” for the “accept” input device 511a and/or “unable” for the “reject” input device 511c; Par. [0031] lines 1-7 and 12-15 teaches an incoming ATC (air traffic control) instruction 527 (i.e., clearance) is automatically received by the aircraft via an electronic data link or a voice recognition system and automatically displayed at the communication display 510, and the operator can provide a receipt signal to the source of the ATC instruction by activating the reject input device 511a if the instruction is rejected); refrain from executing the collision prediction algorithm using the cleared travel path based on the declined clearance (Par. [0035] lines 7-12 teaches the operator can accept or reject the instruction 627 (i.e., clearance) by activating the accept input device 511a or the reject input device 511c, and can upload an accepted instruction by activating the load input device 511b, and once loaded the instruction is automatically directed to other portions of the overall system 100 (implying that if the instruction is rejected, it is not implemented and the system refrains from using it))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Doose and Stone to incorporated the teachings of Griffin, III to have the processing circuitry taught by the combination of Doose and Stone receive a declined signal for the authorization from traffic control to be active on the cleared path and refrain from using the declined cleared travel path in the collision prediction algorithm as taught by Griffin, III.
	The motivation for doing so would be so the operator controls whether and when to load, activate and/or implement the instructions (Griffin, III, Par. [0041] lines 11-13).
Regarding claim 15, the combination of Doose and Stone teaches all the limitations of claim 14 above, and further teaches “in response to the cleared travel path failing to match the active travel path; presenting, via the user interface to the vehicle operator for the first vehicle, an indication that the cleared travel path failed to match the active travel path (Doose, Par. [0030] lines 1-6 teaches a ground control computer electronically transmits taxi clearance information to the flight management computer of an airplane and the airport taxi navigation system (ATNS) retrieves the cleared taxi route (cleared travel path), gate, and runway directly from the flight management computer; Par. [0036] lines 1-8 teaches the ATNS notifies crewmembers when position information indicates that their airplane is deviating from the cleared taxi route (determines cleared travel path fails to match active travel path) by retrieving the position information from the Avionics or Aircraft System Buss (AASB) and identifying the current taxiway (active travel path), and if the current taxiway is not on the cleared taxi route, the ATNS provides a visual or audio notification to the crew (provides indication that cleared travel path fails to match active travel path)); and executing the collision prediction algorithm based on the approved cleared travel path (Stone, Par. [0041] lines 1-4 teaches a system receiving traffic vehicle state data including any data concerning a vehicle relevant to the safety and/or situational awareness of another aircraft; Par. [0043] lines 1-6 teaches the system takes own aircraft position and velocity data (active travel path which matches cleared travel path as taught by Doose) and compares this to other aircraft’s position and velocity data to provide indications to the flight crew of where other aircraft are relative to own aircraft, which can be used to establish tracks for situational awareness purposes; Par. [0046] lines 1-13 teaches the information is then used to evaluate whether the position, movement, track or other spatial criteria of a vehicle is within a protection volume around own aircraft, and the protection geometry is then used to determine if it overlaps any other aircraft to determine if a possible collision might occur)”. However, the combination of Doose and Stone does not explicitly teach “receiving a response to the clearance transmitted by the vehicle operator to traffic control that the vehicle operator approved the cleared travel path”.
	From the same field of endeavor, Griffin, III teaches “receiving a response to the clearance transmitted by the vehicle operator to traffic control that the vehicle operator approved the cleared travel path (Par. [0029] lines 4-12 teaches input devices 511, including an “accept” input device 511a, a “load” input device 511b, and a “reject” input device 511c) positioned proximate to a communication display 510 that allows an operator to accept, reject, or load instructions displayed there, where the selectors 511 can have other labels such as “wilco” or “roger” for the “accept” input device 511a and/or “unable” for the “reject” input device 511c; Par. [0031] lines 1-7 and 12-14 teaches an incoming ATC (air traffic control) instruction 527 (i.e., clearance) is automatically received by the aircraft via an electronic data link or a voice recognition system and automatically displayed at the communication display 510, and the operator can provide a receipt signal to the source of the ATC instruction by activating the accept input device 511a if the instruction is accepted)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Doose and Stone to incorporate the teachings of Griffin, III to include in the method taught by the combination of Doose and Stone receiving a response to the clearance transmitted by the vehicle operator to traffic control system that the vehicle operator approved the cleared travel path as taught by Griffin, III.
	The motivation for doing so would be to reduce the time required by the operator to implement the instructions (Griffin, III, Par. [0040] lines 6-8).
Regarding claim 19, the combination of Doose and Stone teaches all the limitations of claim 18 above, and further teaches “wherein instructions are configured to be executable by the processing circuitry for further causing the processing circuitry to: execute the collision prediction algorithm based on the approved cleared travel path (Stone, Par. [0041] lines 1-4 teaches a system receiving traffic vehicle state data including any data concerning a vehicle relevant to the safety and/or situational awareness of another aircraft; Par. [0043] lines 1-6 teaches the system takes own aircraft position and velocity data (active travel path which matches cleared travel path as taught by Doose) and compares this to other aircraft’s position and velocity data to provide indications to the flight crew of where other aircraft are relative to own aircraft, which can be used to establish tracks for situational awareness purposes; Par. [0046] lines 1-13 teaches the information is then used to evaluate whether the position, movement, track or other spatial criteria of a vehicle is within a protection volume around own aircraft, and the protection geometry is then used to determine if it overlaps any other aircraft to determine if a possible collision might occur)”. However, the combination of Doose and Stone does not explicitly teach “receive a response to the clearance transmitted by the vehicle operator to traffic control that the vehicle operator approved the cleared travel path”.
	From the same field of endeavor, Griffin, III teaches “receiving a response to the clearance transmitted by the vehicle operator to traffic control that the vehicle operator approved the cleared travel path (Par. [0029] lines 4-12 teaches input devices 511, including an “accept” input device 511a, a “load” input device 511b, and a “reject” input device 511c) positioned proximate to a communication display 510 that allows an operator to accept, reject, or load instructions displayed there, where the selectors 511 can have other labels such as “wilco” or “roger” for the “accept” input device 511a and/or “unable” for the “reject” input device 511c; Par. [0031] lines 1-7 and 12-14 teaches an incoming ATC (air traffic control) instruction 527 (i.e., clearance) is automatically received by the aircraft via an electronic data link or a voice recognition system and automatically displayed at the communication display 510, and the operator can provide a receipt signal to the source of the ATC instruction by activating the accept input device 511a if the instruction is accepted)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Doose and Stone to incorporate the teachings of Griffin, III to have the processing circuitry taught by the combination of Doose and Stone receive a response to the clearance transmitted by the vehicle operator to traffic control system that the vehicle operator approved the cleared travel path as taught by Griffin, III.
	The motivation for doing so would be to reduce the time required by the operator to implement the instructions (Griffin, III, Par. [0040] lines 6-8).

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doose et al. (US 2010/0324807 A1) in view of Stone et al. (US 2008/0109163 A1), in view of Clark (US Patent 6,160,497), herein referred to as Clark 497, and further in view of Clark et al. (US 2010/0125403 A1), herein referred to as Clark 403.
Regarding claim 5, the combination of Doose and Stone teaches all the limitations of claim 1 above, and further teaches “wherein the vehicle is an ownship vehicle (Doose, Par. [0027] line 2 teaches an airplane), wherein the clearance is a first clearance for the first cleared travel path (Doose, Par. [0030] lines 2-3 teaches clearance information of the airplane), wherein the state vector is a first state vector (Doose, Par. [0027] lines 10-11 teaches position and heading information), wherein the processing circuitry for the ownship vehicle is further configured to receive a second travel path for a second vehicle (Stone, Par. [0010] lines 2-12 teaches the host aircraft comprises a processor for executing instructions that implement functions of a collision avoidance system and a transceiver for transmitting information from and receiving information for the host aircraft, wherein the transceiver receives information from another aircraft which is used to generate a track for the other aircraft); and wherein the processing circuitry is further configured to: execute the collision prediction algorithm based, at least in part, on whether the second cleared travel path matches the first cleared travel path (Stone, Par. [0010] lines 12-14 teaches determining whether the track of the other aircraft will intersect a region of interest around the host aircraft)”. However, the combination of Doose and Stone does not explicitly teach “wherein the processing circuitry for the ownship vehicle is further configured to receive a second clearance for a second vehicle wherein the second clearance comprises authorization for the second vehicle to be active on a second cleared travel path, and wherein the processing circuitry is further configured to: compare the second cleared travel path to the first cleared travel path”.
	From the same field of endeavor, Clark 497 teaches “wherein the processing circuitry for the ownship vehicle is further configured to receive a second clearance for a second vehicle wherein the second clearance comprises authorization for the second vehicle to be active on a second cleared travel path (Col. 4 lines 14-26 teaches observing all the digital data messages exchanged over the digital data link between aircraft, and between the aircraft and the ATC or other ground stations to understand what other aircraft are being cleared to do (implying the ownship aircraft receives messages regarding a second clearance authorization for a second aircraft to be active on a second cleared travel path from the ATC), and digital data messages sent over the digital data link are received via a digital data communication transceiver from external sources such as an ATC)”.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Doose and Stone to incorporate the teachings of Clark 497 to have the processing circuitry taught by the combination of Doose and Stone receive a second clearance for a second vehicle comprising authorization to be active on a second path as taught by Clark 497.
	The motivation for doing so would be to provide situational awareness with regards to other nearby aircraft (Clark 497, Col. 3 lines 43-44).
	However, the combination of Doose, Stone, and Clark 497 above does not explicitly teach “wherein the processing circuitry is further configured to: compare the second cleared travel path to the first cleared travel path”.
	From the same field of endeavor, Clark 403 teaches “wherein the processing circuitry is further configured to: compare the second cleared travel path to the first cleared travel path (Par. [0018] lines 1-2 and 10-13 teaches a crossing runway module 102 receives taxi route information data 104 describing a taxi route for the aircraft which is received from air traffic control and represents the currently active taxi route of the aircraft; Par. [0025] lines 2-4 teaches displaying crossing runway information 212A for the runways that the aircraft will cross as it progresses along the taxi route 202 (i.e., compares second cleared route information with first cleared route information); Par. [0046] lines 1-3 and 10-12 teaches the crossing runway module 102 determines the status of crossing runways by utilizing aircraft and vehicle traffic information 116 (i.e., second clearance data) obtained from the ATC datalink 112)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Doose, Stone, and Clark 497 to incorporate the teachings of Clark 403 to have the processing circuitry taught by the combination of Doose, Stone, and Clark 497 compare the second cleared travel path to the first cleared travel path as taught by Clark 403.
	The motivation for doing so would be to mitigate, reduce, or prevent runway incursions and accidents (Clark 403, Par. [0001] lines 3-4).
Regarding claim 6, the combination of Doose, Stone, Clark 497, and Clark 403 teaches all the limitations of claim 1 above, and further teaches “wherein the processing circuitry is further configured to: receive the first clearance for the cleared travel path (Doose, Par. [0030] lines 1-3 teaches a ground control computer electronically transmits taxi clearance information (first clearance) to the flight management computer of the airplane); and receive the second clearance for the second travel path via one or more of: a digital data message from a traffic control system; a transcript of voice data from the traffic control system; and voice recognition of a voice transmitted clearance (Clark 497, Col. 4 lines 14-26 teaches observing all the digital data messages exchanged over the digital data link between aircraft, and between the aircraft and the ATC (air traffic control) or other ground stations to understand what other aircraft are being cleared to do (implying the ownship aircraft receives messages regarding a second clearance authorization for a second aircraft to be active on a second cleared travel path from the ATC), and digital data messages sent over the digital data link are received via a digital data communication transceiver from external sources such as an ATC)”.
Regarding claim 17, the combination of Doose and Stone teaches all the limitations of claim 14 above, and further teaches “wherein the vehicle is an ownship vehicle (Doose, Par. [0027] line 2 teaches an airplane), wherein the clearance is a first clearance for the first cleared travel path (Doose, Par. [0030] lines 2-3 teaches clearance information of the airplane), wherein the state vector is a first state vector (Doose, Par. [0027] lines 10-11 teaches position and heading information), the method further comprising: receiving, by the processing circuitry for the ownship vehicle, a second travel path for a second vehicle (Stone, Par. [0010] lines 2-12 teaches the host aircraft comprises a processor for executing instructions that implement functions of a collision avoidance system and a transceiver for transmitting information from and receiving information for the host aircraft, wherein the transceiver receives information from another aircraft which is used to generate a track for the other aircraft); executing the collision prediction algorithm based, at least in part, on whether the second cleared travel path matches the first cleared travel path (Stone, Par. [0010] lines 12-14 teaches determining whether the track of the other aircraft will intersect a region of interest around the host aircraft)”. However, the combination of Doose and Stone does not explicitly teach “the method further comprising: receiving, by the processing circuitry for the ownship vehicle, a second clearance for a second vehicle from traffic control; comparing, by the processing circuitry, the second cleared travel path to the first cleared travel path”.
	From the same field of endeavor, Clark 497 teaches “the method further comprising: receiving, by the processing circuitry for the ownship vehicle, a second clearance for a second vehicle from traffic control (Col. 4 lines 14-26 teaches observing all the digital data messages exchanged over the digital data link between aircraft, and between the aircraft and the ATC (air traffic control) or other ground stations to understand what other aircraft are being cleared to do (implying the ownship aircraft receives messages regarding a second clearance authorization for a second aircraft to be active on a second cleared travel path from the ATC), and digital data messages sent over the digital data link are received via a digital data communication transceiver from external sources such as an ATC)”.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Doose and Stone to incorporate the teachings of Clark 497 to have the processing circuitry taught by the combination of Doose and Stone receive a second clearance for a second vehicle comprising authorization to be active on a second path as taught by Clark 497.
	The motivation for doing so would be to provide situational awareness with regards to other nearby aircraft (Clark 497, Col. 3 lines 43-44).
	However, the combination of Doose, Stone, and Clark 497 above does not explicitly teach the method comprising “comparing, by the processing circuitry, the second cleared travel path to the first cleared travel path”.
	From the same field of endeavor, Clark 403 teaches the method comprising “comparing, by the processing circuitry, the second cleared travel path to the first cleared travel path (Par. [0018] lines 1-2 and 10-13 teaches a crossing runway module 102 receives taxi route information data 104 describing a taxi route for the aircraft which is received from air traffic control and represents the currently active taxi route of the aircraft; Par. [0025] lines 2-4 teaches displaying crossing runway information 212A for the runways that the aircraft will cross as it progresses along the taxi route 202 (i.e., compares second cleared route information with first cleared route information); Par. [0046] lines 1-3 and 10-12 teaches the crossing runway module 102 determines the status of crossing runways by utilizing aircraft and vehicle traffic information 116 (i.e., second clearance data) obtained from the ATC datalink 112)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Doose, Stone, and Clark 497 to incorporate the teachings of Clark 403 to include in the method taught by the combination of Doose, Stone, and Clark 497 comparing the second cleared travel path to the first cleared travel path as taught by Clark 403.
	The motivation for doing so would be to mitigate, reduce, or prevent runway incursions and accidents (Clark 403, Par. [0001] lines 3-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665